Citation Nr: 1022687	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  05-35 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for endocrine cancer, to 
include as secondary to in-service radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1984 to 
February 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, in which the RO denied service connection 
for endocrine cancer, to include as due to exposure to 
ionizing radiation.    

In March 2006, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO (Travel Board hearing).  
A transcript of that hearing is of record.  

In July 2007, the Board remanded the claim on appeal for 
further development.  In July 2009 the Board denied the claim 
for service connection for endocrine cancer, to include as 
secondary to in-service radiation exposure.  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a December 2009 Joint Motion 
to Vacate and Remand, the Secretary of Veterans Affairs (VA) 
and the Veteran, through his representative, moved that the 
July 2009 Board decision be vacated and remanded.  The Court 
granted the motion by Order in December 2009.

In March 2010, the Veteran submitted additional evidence in 
support of his appeal.  This evidence was accompanied by a 
waiver of RO consideration.  The Board accepts this evidence 
for inclusion in the record.  See 38 C.F.R. § 20.1304 (2009).

In December 2009, the Veteran filed a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The issue of 
entitlement to a TDIU has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
this claim, and it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

In light of points raised in the Joint Motion, the Board 
finds that further action on the claim on appeal is 
warranted.  

The Veteran contends that he has endocrine cancer as a result 
of in-service radiation exposure.  Specifically, he asserts 
that he was exposed to radiation while stationed in Germany 
at the time of the Chernobyl nuclear accident.  He has also 
reported that, during service, he was a member of the 
chemical warfare unit and was often involved in training 
exercises requiring full protective gear, with possible 
exposure to radiation.  His service personnel records confirm 
that he was a decontamination specialist (54E10) with the 
95th Chemical Company.  Following separation from service, 
the Veteran was employed at the Cooper Nuclear Power Station.  
A June 1988 document from that facility reflects that he may 
have been exposed to radiation during his employment there.  

In the July 2007 remand, the Board instructed that the 
Veteran should be afforded a VA medical examination to 
determine whether any known exposure to ionizing radiation 
was related to his occupation in service; his possible 
exposure to the fallout from the April 26, 1986 Chernobyl 
accident; or his post-service employment in a nuclear power 
plant.  After reviewing the record, and examining the 
Veteran, the physician was asked to render an opinion as to 
whether it was at least as likely as not that any documented 
exposure to ionizing radiation in service resulted in the 
development of endocrine cancer.  

In June 2009, a VA oncologist reviewed the claims file.  He 
stated that the Veteran had a metastatic neuroendocrine 
tumor, which is neither a neural tumor nor an endocrine 
tumor, but, rather, was a carcinoma-like tumor which was 
generally very slow growing.  The physician opined that it 
was entirely possible that this tumor was present at the time 
of the Veteran's discharge from service, but did not become 
clinically apparent until 13 years later.  The physician 
opined that the development of the neuroendocrine tumor was 
not caused by or a result of radiation exposure received 
during active duty.  

The Board has considered the oncologist's statement, that it 
was entirely possible that the Veteran's tumor was present at 
the time of his discharge from service.  However, this 
statement is simply too speculative to grant service 
connection.  See Bostain v. West, 11 Vet. App. 124, 127-28 
(1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish a 
medical nexus).  

In the Joint Motion, the parties noted that, while the VA 
oncologist reviewed the claims file and provided a medical 
opinion, he did not examine the Veteran, as required by the 
Board's July 2007 remand.  See Joint Motion, at 2-3.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  Accordingly, 
the Board finds that remand is required to afford the Veteran 
a VA examination in regard to his claim for service 
connection.  

The Board also notes that, in the July 2007 remand, the 
AMC/RO was instructed to attempt to obtain the Veteran's DD 
Form 1141 (Record of Occupational Exposure to Ionizing 
Radiation).  In March 2002, the National Personnel Records 
Center (NPRC) had previously indicated that the DD Form 1141 
was not available at that facility.  In July 2007, the AMC 
requested the DD Form 1141 from the Director of the 
Proponency Office for Preventative Medicine.  The following 
month, that office responded that it could not assess the 
claim without further documentation regarding the Veteran's 
claim.  The AMC requested information from the Veteran 
regarding his claimed in-service radiation exposure in July 
2007; however, he did not provide the requested information.  
As the claim is being remanded, the Board finds that the 
AMC/RO should afford the Veteran one more opportunity to 
provide additional information regarding his claimed in-
service radiation exposure.  

On remand, the AMC/RO should also obtain all outstanding 
pertinent treatment records.  In this regard, in his December 
2009 claim for a TDIU, the Veteran stated that he had been 
under a doctor's care for neuro-endocrine cancer at Topeka, 
Omaha, and Lincoln VA facilities from 1998 to the present.  
While records of treatment from the Omaho VA Medical Center 
(VAMC) (to include the Lincoln Community Based Outpatient 
Clinic (CBOC)), dated from April 2001 to October 2003, and 
records of treatment from the Topeka VAMC, dated from August 
2004 to April 2005, have been associated with the claims 
file, the December 2009 claim suggests that more recent 
records of VA treatment may be available.  As any more recent 
records of VA treatment are potentially pertinent to the 
appeal and within the control of VA, they should be obtained 
and associated with the claims file.  Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

VA also has a duty to obtain relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 
204 (1994).  An August 2003 record of VA treatment reflects 
that the Veteran received treatment at UNMC from Dr. S., 
regarding his neuroendocrine tumor.  The VA physician 
discussed the Veteran's case with Dr. S., who planned to see 
the Veteran later that day.  Despite the foregoing, records 
of treatment from UNMC, to include treatment from Dr. S., 
have not been associated with the claims file.  On remand, an 
attempt should be made to obtain pertinent treatment records 
from this facility. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for the disability on 
appeal.  Of particular interest are 
records from UNMC, to include treatment 
from Dr. S., records of treatment from 
the Omaha VAMC (to include the Lincoln 
CBOC), since October 2003, and records 
from the Topeka VAMC, since April 2005.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The AMC/RO should request that the 
Veteran provide more detailed information 
regarding his claimed in-service 
radiation exposure, as outlined in the 
August 2007 correspondence from the 
Proponency Office for Preventative 
Medicine.  

3.  If, and only if, the Veteran provides 
additional information regarding his 
claimed in-service radiation exposure, 
the AMC/RO should again request a DD Form 
1141, or an equivalent record of 
occupational radiation exposure, from the 
Proponency Office for Preventative 
Medicine.  

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be afforded a VA 
examination to determine whether any 
known exposure to ionizing radiation is 
related to his occupation in service; his 
possible exposure to the fallout from the 
April 26, 1986 Chernobyl accident; or his 
post-service employment in a nuclear 
power plant.  The examination is to be 
performed by a physician specializing in 
radiation and/or oncology.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case. A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

Following examination of the Veteran and 
a review of the record, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater probability) that the 
Veteran has current endocrine cancer 
and/or a neuroendocrine tumor, which was 
incurred or aggravated as a result of 
active service, to include any documented 
exposure to radiation during service.  
The examiner should also consider and 
address the June 2009 statement of the VA 
oncologist regarding the possibility that 
the neuroendocrine tumor was present at 
the time of discharge from service.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
not fully granted, issue a supplemental 
statement of the case before returning 
the claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



